Citation Nr: 1226491	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain with post-operative rotator cuff repair.  

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for right Achilles tendon rupture with post-operative repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to October 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's left shoulder impingement syndrome, though productive of pain, does not result in arm movement limited to the shoulder level.

2.  The Veteran's right shoulder strain with post-operative repair, though productive of pain, does not result in arm movement limited to the shoulder level. 

3.  The Veteran's bilateral pes planus is productive of mild symptoms relieved by built-up shoes or arches, but does not result in moderate pes planus.  

4.  The Veteran's residuals of right Achilles tendon rupture does not result in moderate limitation of his right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 5200-5203 (2011).

2.  The criteria for a 20 percent rating for right shoulder strain with post-operative repair have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5200-5203.

3.  The criteria for a compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5276-5284 (2011).

4.  The criteria for a compensable rating for residuals of a right Achilles tendon rupture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in a May 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claims on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claims is instructive.  The Veteran first sought service connection for each of his claimed conditions in December 2006, shortly after his retirement from active service.  The RO granted service connection for each of the disabilities on appeal in a May 2007 rating decision.  The Veteran filed a timely Notice of Disagreement with respect to the ratings assigned.  In April 2009, the RO issued a Statement of the Case and a rating decision that increased the Veteran's ratings for each of his shoulders to 10 percent each, effective for the entire appeals period.  The Veteran filed a timely Substantive Appeal, and the RO issued two subsequent Supplemental Statements of the Case.

As each of the disabilities in question here can be rated on the basis of limitation of motion, VA must also consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims is evaluated separately below.  

Left and Right Shoulder Disabilities

The Veteran seeks a rating in excess of 10 percent for both his right and left shoulder disabilities.  For the reasons that follow, the Board determines that increased ratings are not warranted.  

Both the Veteran's left and right shoulder disabilities have been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  That Diagnostic Code covers limitation of motion of the arm, and it provides different ratings for the major (i.e., dominant) arm and the minor arm.  Limitation of arm motion to the shoulder level is rated as 20 percent disabling for both the major and the minor arm.  Limitation of arm motion to midway between the side and the shoulder level is rated as 30 percent disabling for the major arm and 20 percent disabling for the minor arm.  Limitation of arm motion to 25 degrees from the side is rated as 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  

Here, both medical and lay evidence show the history and current severity of the Veteran's shoulder disabilities.  

The Veteran underwent an open decompression of the right shoulder with rotator cuff repair in July 2006.  An October 2006 record from Dr. Spivey noted that the Veteran had regained full motion and had no atrophy or weakness.  

A November 2006 record from J.W. Spivey, MD noted that the Veteran had mild impingement of the left shoulder.  

The Veteran underwent a VA examination in March 2007.  In that examination, he stated that since his rotator cuff surgery in July 2006, his symptoms are much improved.  He stated that he has pain in his right shoulder with any type of overhead movement or heavy lifting.  The Veteran complained of suffering from fatigability and lack of endurance.  He denied suffering from stiffness, swelling, heat, redness, giving way or locking.  He also denied flare-ups and any episodes of sublaxation.  He stated that his right shoulder disability did not interfere with his daily living, but did note that he had difficulty with overhead lifting and with weight training.  

The Veteran also described the functional impairment in his left shoulder.  He stated that any overhead movement and sleeping on it would prove painful.  Though he stated that he suffered from stiffness in his right shoulder, he denied any weakness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance, or sublaxation in that shoulder.  

Upon examination of the right shoulder, the examiner found no apparent deformities.  There was no edema, erythema, or warmth of the joint.  Though there was palpable crepitus with range of motion, there was no tenderness to palpation.  The examiner found no obvious joint laxity or instability.  

Range of motion testing revealed that the Veteran had forward flexion of 180 degrees with stiffness from 160-180.  He had extension of 50 degrees without pain, and internal and external rotation of 0-90 degrees without pain.  Repetitive motion did not result in increased pain, decreased range of motion, or fatigability.  There was no instability or incoordination.  There was no scapular winging, no muscle spasms, or obvious signs of pain.  

The examination of his left shoulder revealed no apparent deformities.  There was no edema, erythema, or warmth of the joint.  There was no tenderness to palpation.  There was some mild palpable crepitus with range of motion, but no obvious joint laxity or instability.  

Range of motion testing of the left shoulder revealed forward flexion of 180 degrees without pain, extension of 50 degrees without pain, abduction of 180 degrees without pain, adduction of 50 degrees without pain, and internal and external rotation of 0-90 degrees without pain.  Repetitive motion did not result in pain, decreased range of motion, or fatigability.  There was no scapular winging or muscle spasms.  

X-rays conducted at that time showed an asymmetric widening of the right AC joint to approximately 1.8 cm compared with 2 mm on the left.  The well corticated margins of the distal right clavicle suggest a prior surgical amputation or remote trauma.  Osseous structures of shoulder girdle were otherwise intact and normally aligned.  No radiographically significant arthritis changes were appreciated.  

The examiner noted that the Veteran had post-surgical changes of the rotator cuff as seen on x-rays.  He stated that the left shoulder x-ray was normal, though the Veteran suffered from the above noted functional limitations.  

In his May 2007 Notice of Disagreement, the Veteran stated that despite his range of motion, he experiences pain and discomfort when doing household tasks.  
He also described suffering from pain, discomfort, and stiffness in his right shoulder.  

A September 2008 private physical therapy note found that the Veteran had flexion in his right shoulder of 152 degrees, abduction to 166 degrees, external rotation of 90 degrees and external abduction of 85 degrees.  In October 2008, the Veteran's right shoulder showed flexion of 160 degrees, abduction of 165 degrees, and external rotation of 90 degrees.  

The Veteran underwent another VA examination in March 2009.  He reported suffering from pain in both shoulders, rating the pain as a 4 out of 10 in the right and 3 out of 10 in the left.  He reported suffering from fatigability and lack of endurance bilaterally.  He reported suffering from weakness, stiffness, and heat in his right shoulder but not in his left. Bilaterally, he denied suffering from swelling, giving way, locking, or flare-ups.  He stated that his shoulder pain presented no incapacitation, but did limit him from lifting heavy weights.  

Range of motion testing in the right shoulder revealed forward flexion to 170 degrees with pain at 170.  He had external rotation of 0-90 degrees with pain at 90, and internal rotation of 0-90 degrees with pain at 90.  Repetition of motion produced increased pain, weakness, lack of endurance, fatigue, and incoordination at the maximum limits, but did not result in any additional loss of range of motion.  The examiner noted that the Veteran's right shoulder was stable.  

Range of motion testing of the left shoulder revealed forward flexion of 180 degrees with pain at 180, and abduction of 0-180 degrees with pain at 180.  The Veteran had external rotation of 0-90 degrees with pain at 90, and internal rotation of 0-90 degrees with pain at 90.  Repetition of motion resulted in no loss of range of motion, but did result in pain, weakness, lack of endurance, fatigue and incoordination at the maximum limits.

The examiner diagnosed the Veteran as suffering from right shoulder status post surgery with degenerative changes and degenerative changes of the left shoulder.  Each disability was noted to be mild.  

In his June 2009 Substantive Appeal, the Veteran stated that he believed that the pain, stiffness, and tenderness in his left shoulder warrants a rating higher than 10 percent.  He stated that he also continues to suffer from pain and discomfort in his right shoulder, stating that even though his range of motion has improved, he is still not able to use it well.  

A May 2009 record from Spivey Orthopaedic clinic noted that the Veteran complained of discomfort in his right arm radiating to his hand with numbness and tingling.  He had not limited his activities, however, and Dr. Spivey noted that the Veteran continued to play golf.  The Veteran had no further trauma to his right shoulder, nor had he changed his routine or activities.  The Veteran also reported suffering from left shoulder pain primarily with abduction, but he had no numbness or tingling, no chills or fever, no weakness in that shoulder.  He reported that his right shoulder hurts more than his left.  An examination of the right shoulder revealed a healed surgical scar with good motion in all planes.  He had negative O'Brien's and impingement tests.  He had no atrophy or weakness in his right shoulder, his reflexes were intact, his pulses were palpable, and his grip was adequate.  As to his left shoulder, Dr. Spivey noted that he had no surgical scar, full range of motion, and a mildly positive impingement test.  

In a follow-up appointment three weeks later, EMGs were reported as normal.  Dr. Spivey reported that the discomfort was probably coming from scar tissue.  He directed the Veteran to limit his exercise program.  

In July 2009, the Veteran again complained to Dr. Spivey of pain in both of his shoulders.  Upon examination, he had no weakness or instability in his right shoulder, but he did have some discomfort at the extremes of motion.  In his left shoulder, he had no weakness, no limitations, but he did have a mildly positive impingement test.  The Veteran underwent MRIs of both his right and left shoulders in August 2009.  The MRI for his right shoulder showed evidence of a prior rotator cuff repair, a small amount of fluid in the subacromial subdeltoid bursa which may represent mild bursitis, as well as an anterior labial tear.  The left shoulder MRI indicated a tendonitis or tendonopathy involving the supraspinatus tendon.  

Given this evidence, the Board finds that the 10 percent ratings currently assigned are appropriate.  Again, under Diagnostic Code 5201, a 20 percent rating for limitation of arm motion would only be appropriate if the Veteran's arm motion were limited to the shoulder level.  38 C.F.R. § 4.71a, DC 5201.  Here, both the VA and the private medical evidence show that the Veteran's arm motion in both his right and left arm is at or near the full range of motion.  See 38 C.F.R. § 4.71, Plate I (showing the maximum ranges of motion for the shoulder and arm).  The most inhibited ranges of motion of the Veteran's right shoulder came from a September 2008 private physical therapy note.  The Veteran was reported to have flexion of 152 degrees and abduction to 166 degrees.  These ranges are the worst shown over the preceding 6 years, and they are far beyond the range to warrant a 20 percent rating.  

The Board acknowledges the Veteran's argument that his pain and discomfort should warrant a higher rating.  However, by granting a 10 percent rating for each shoulder, VA has already acknowledged the impairment that the Veteran's service-connected shoulder disabilities present.  Again, even the Veteran's private doctor acknowledged in May 2009 that the Veteran had not limited his activities and that he continued to play golf.  The Veteran has consistently stated that his shoulder disabilities prevent him from doing sustained overhead work or weight lifting.  The 10 percent ratings assigned for each of his shoulders is thus an acknowledgement of the pain and limitation that exists in each of his shoulders.  

The Board has also considered whether rating the Veteran under an analogous Diagnostic Code would result in his being assigned an increased rating, but concludes that no such Code would do so.  Disabilities of the shoulder and the arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Diagnostic Code 5200 is assigned with ankylosis of the scapulohumeral articulation.  The Veteran's arms have never been found to be ankylosed, precluding a rating under this Code.  Diagnostic Code 5202 covers impairment of the humerus, but the Veteran has never been found to be suffering from this condition.  Similarly, the Veteran does not suffer from impairment of the clavicle or the scapula, precluding a rating under Diagnostic Code 5203.  

Bilateral Pes Planus

The Veteran seeks an increased rating for his bilateral pes planus.  For the reasons that follow, the Board determines that an increased rating is not warranted.  

The Veteran's bilateral pes planus has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that code, mild symptoms that are relieved by built-up shoes or arches is assigned a noncompensable rating.  Moderate pes planus, with the weight-bearing line over or medial to the great toe, with inward bowing of the tendo Achilles, or with pain on manipulation of the feet is granted a 10 percent rating.  Severe bilateral pes planus with objective evidence of marked deformity (including pronation, abduction, etc.) with pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is assigned a 30 percent rating.  Pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances is assigned a 50 percent rating. 

As above, the particulars of the Veteran's disability are highlighted by both medical and lay evidence.  

The Veteran underwent a VA examination in March 2007.  In that examination, the Veteran stated that he was first diagnosed with pes planus in 2003 or 2004.  He stated that he was given orthopedic inserts that greatly helped his condition, describing suffering from pain when walking without them.  He denied suffering from any weakness, swelling, heat, or redness in his feet.  He did report stiffness when not wearing his inserts, and he did complaint of fatigability and lack of endurance.  He reported discomfort with prolonged walking.  He stated that his pes planus presented no functional limitation.  

Upon examination, the examiner confirmed that the Veteran had pes planus, but reported that he had had no edema, erythema, or warmth of the joints or soft tissue of his feet or ankles.  The Veteran had no abnormality in the alignment of his Achilles tendons, and he had no joint laxity or instability.  His posture in various positions was normal, and he had no instability, incoordination, or weakness.  There was no abnormal wear on the Veteran's shoes.  

X-rays of his feet revealed no soft tissue swelling, his osseous structures were intact and normally aligned, and no radiographically significant arthritis changes were appreciated.  There were no calcaneal bone spurs identified.  The examiner stated that the Veteran's feet x-rays were normal, and that he has no symptoms unless he does not use his arch supports.  

In his May 2007 Notice of Disagreement, the Veteran stated that though his inserts help with his discomfort, he still experiences pain when not wearing them or after long periods of standing.  

An August 2008 private treatment record shows that the Veteran complained of bilateral heel pain for the prior 2 months.  An examination of his feet revealed no tenderness on palpation of the plantar aspect of the heel.  His foot motion was normal.  Though each foot showed a fallen arch, there was no swelling of either plantar aspect.  There was no swelling, erythema, or warmth.  No limping or antalgic gait were observed.  

A September 2008 podiatric history and physical from Dallas Morgan, DPM, noted that the Veteran had complained of heel pain for the prior two months.  Upon examination, Dr. Morgan noted that x-rays showed no spurring on either heel.  The Veteran had some stance pronation, but no tender areas were palpated including the heels.  Dr. Morgan diagnosed the Veteran as suffering from peripheral neuropathy of lumbar origin.  

The Veteran underwent a second VA examination in March 2009.  He stated that though he was not having pain currently, he does experience it in variable intensities.  He reported suffering from fatigability and lack of endurance.  He denied suffering from weakness, stiffness, swelling, heat, or redness.  He stated that he had flare-ups at least 4-5 times per day.  He alleviates these by resting his feet and soaking them.  He reported that prolonged standing and running are difficult, and that he uses bilateral shoe inserts to relieve pain.

Upon examination, the Veteran could bear his full weight on each foot.  His dorsalis pedis and posterior tibial artery pulsations were normal bilaterally.  No hyperkeratosis, callosities or scaling was noted in either foot.  His medial, lateral, and transverse plantar arches were well preserved on weight bearing and nonweight bearing situations.  The alignment of each Achilles tendon was normal.  The Veteran's range of motion of all 5 metatarophlangeal joints in each foot was normal.  He had no pain with range of motion, and no pain or loss of motion with repetitive motion.  He had no neurological deficit, and muscle power of 5/5.

The examiner diagnosed the Veteran as suffering from mild degenerative changes in his feet with no disabling effects.   

In his June 2009 Substantive Appeal, the Veteran stated that he suffers from pain and stiffness in both of his feet, and that he believed that this pain and stiffness warranted a compensable rating.  

Given this evidence, the Board finds the noncompensable evaluation currently assigned to be appropriate.  Again, under Diagnostic Code 5276, mild symptoms that are relieved by built-up shoes or arches is assigned a noncompensable rating.  38 C.F.R. § 4.71a.  The evidence here shows that the Veteran suffers from pain in his feet that is alleviated by orthotics.  Indeed, in his March 2007 VA examination, the Veteran stated that his inserts greatly helped his condition, and that his pes planus presented no functional limitation.  

An increased, 10 percent rating would only be warranted with evidence of moderate pes planus, with the weight-bearing line over or medial to the great toe, with inward bowing of the tendo Achilles, or with pain on manipulation of the feet.  Id.  Here, neither the Veteran's VA examinations nor his private medical treatment show that he suffers from any of these conditions.  Indeed, both August and September 2008 private treatment records show that the Veteran had no tenderness on palpation of his feet.  Absent these symptoms, a compensable rating is not warranted.

The Board acknowledges the Veteran's statements that he suffers from pain in his feet, especially after prolonged standing or use.  The Board finds that the Veteran is competent to report this pain, and that his reports of pain are credible.  However, the Board notes that despite these reports of pain, there is no evidence that this pain results in any functional limitation.  The examiner from the Veteran's March 2007 VA examination reported that the Veteran only suffered pain when not wearing his inserts.  The examiner from the March 2009 VA examination reported that the Veteran's pes planus presented no disabling effects.  The private records similarly do not show any disabling effects.  Absent any evidence of functional limitation presented by the Veteran's pes planus, the Board cannot find that an increased rating based on pain and discomfort is warranted.  

The Board has also considered whether rating the Veteran under any other Diagnostic Code would result in a compensable rating, but concludes that none would  Disabilities of the feet are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Veteran does not suffer from many of the specific conditions outlined by these Codes, including weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280), hallux rigidus (5281), hammer toes (5282), or malunion of the tarsal or metatarsal bones (5283).  Diagnostic Code 5284 covers other foot injuries, and provides a 10 percent rating for moderate injuries.  Here, however, there is no evidence that the Veteran's pes planus is productive of such a moderate injury.  Accordingly, no analogous Codes would result in the Veteran's being assigned an increased, compensable rating for his pes planus.  

Right Achilles Disability 

The Veteran also seeks a compensable evaluation for his residuals of a right Achilles tendon rupture.  For the reasons that follow, the Board finds his current noncompensable rating to be appropriate.  

The Veteran's residuals of a right Achilles tendon rupture have been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that Code, moderate limitation of motion of the ankle is assigned a 10 percent rating, while marked limitation is assigned a 20 percent rating.  There are no higher ratings available under this Diagnostic Code.  

Once again, the history and current severity of the Veteran's disability are highlighted by both medical and lay evidence.  

The Veteran injured his right ankle while playing football in September 2003.  He was diagnosed as suffering from a right heel cord rupture, and he underwent surgery.  By February 2004, Dr. Spivey noted that the Veteran had made "excellent progress."  

In his March 2007 VA examination, the Veteran stated that he underwent surgery on his right ankle in September 2003.  The Veteran states that the surgery was successful and that he only has ankle pain if he runs more than three miles at a time.  In such cases, he gets a throbbing sensation in his ankle.  He stated that he does have stiffness in the ankle.  He denied weakness, swelling, heat, redness, instability, giving way, locking, or lack of endurance.  He did report suffering from fatigability.  He reported two flare-ups caused by prolonged walking; he stated that he was bothered for five minutes, and that the pain subsided after he rubbed his ankle.  He stated that his ankle does not interfere with his activities of daily living.  

Upon examination, the Veteran had 2+ dorsalis pedis and posterior tibial pulses.  There was no edema, erythema, or warmth of the joints or soft tissue of the foot or ankle.  There was no tenderness palpating the joints of the foot and toes, including the plantar aspect, posterior heel, arch, or site of insertion of the plantar fascia.  He had no abnormality in alignment of the Achilles tendon.  No joint laxity or instability.

Range of motion testing revealed that the Veteran had dorsiflexion of 20 degrees without pain, plantar flexion of 45 degrees without pain, eversion of 20 degrees without pain, and inversion of 30 degrees without pain.  Repetitive motion did not cause pain, change in range of motion, or fatigability.  Posture in various positions was normal, and there was no instability incoordination, or weakness.  

X-rays showed no soft tissue swelling.  The Veteran's osseous structures were intact and normally aligned.  His ankle mortise was well maintained.  No radiographically significant arthritic changes were evident.  The radiographer deemed the Veteran's X-rays to show a normal bilateral ankle series.  

In his May 2007 Notice of Disagreement, the Veteran stated that he experiences stiffness and soreness, especially after physical activity.  

In a March 2009 VA examination, the Veteran reported that though he was not then suffering from any pain, he did experience one flare-up per day.  This would be precipitated by standing for more than two hours. 

Upon examination of the Veteran's right ankle, he had no increased heat or redness.  He had no edema, no effusion, and no loss of joint function.  The Veteran's right ankle scar was nontender, non-adherent, and supple.  There were no adhesions and no bone, joint, or nerve damage.  He had muscle strength of 5/5.  There was also no muscle herniation or loss of muscle function.  No joint function affected, and there was no abnormal wearing pattern in either shoe showing abnormal weight bearing.  

Range of motion testing revealed that the Veteran had dorsiflexion of 0-20 degrees with no pain and plantar flexion of 0-45 degrees with no pain.  The Veteran had no pain with range of motion, and repetitive motion resulted in no pain, weakness, lack of endurance, fatigue, incoordination, or loss of range of motion.  His right ankle was described as stable.  

The examiner described the Veteran's Achilles as surgically repaired and intact with no residual disability.  

In his June 2009 Substantive Appeal, the Veteran stated that he still experiences stiffness and soreness in his right Achilles, especially after activity.  

Given this evidence, the Board finds that the criteria for a compensable rating have not been met.  Under the applicable rating criteria, to warrant a 10 percent rating, the Veteran would have to have moderate limitation of motion in his ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Here, both VA examinations have shown that the Veteran has full range of motion without pain in his right ankle.  See 38 C.F.R. § 4.71, Plate II (showing that normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion).  Both examinations also showed that repetitive motion does not result in pain or loss of range of motion.  

The Veteran himself has complained of pain in his ankle.  This pain, however, only results after prolonged physical activity, such as running three miles.  Further, the examiner from the Veteran's March 2009 VA examination stated that the Veteran had no residual disability from his Achilles repair.  The Board thus does not find that the Veteran's reports of pain warrant a compensable rating.  

Further, the Board notes that there is no analogous Diagnostic Code under which the Veteran could be rated that would result in an increased rating.  Disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Both Codes 5270 and 5272 cover ankylosis; as the Veteran's ankle has never been found to be ankylosed, these Codes are not applicable.  Diagnostic Codes 5273 and 5274 are applied to malunion of the os calcis or astragalus and astragalectomy, respectively.  As the Veteran does not suffer from either of these conditions, they are similarly inapplicable.  

Other Considerations

None of the Veteran's disabilities is so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  With respect to the Veteran's shoulder disabilities, the evidence shows that he suffers from pain in both shoulders and mild limitation of motion in his right.  Though the limitation of motion on its own is not sufficient to warrant a compensable rating, VA has already assigned a 10 percent rating in each of his shoulders to account for the functional limitations that this pain presents.  With respect to the Veteran's pes planus, the evidence shows that the Veteran suffers from pes planus that is relieved by orthopedic inserts.  As to his residuals of a right Achilles tendon rupture, the evidence shows that the Veteran suffers from pain after prolonged use, but otherwise has no residual disability or limitation of motion of his ankle.  Each of these aforementioned symptoms is already provided for in the applicable rating criteria, or have been awarded a higher rating already based on functional limitation.  The first threshold of the Thun framework is not met for any of the Veteran's claims, ending the Board's extraschedular inquiry.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  

In order to remand such a claim, however, there must be cogent evidence of unemployability in the record. See Rice, 22 Vet. App. at 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is employed; thus, there is no cogent evidence of unemployability and further consideration of a TDIU is not warranted.



ORDER

A 20 percent rating for left shoulder impingement syndrome is denied.

A 20 percent rating for a right shoulder strain with post-operative rotator cuff repair is denied.

A compensable rating for bilateral pes planus is denied.  

A compensable rating for right Achilles tendon rupture with post-operative repair is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


